Title: To George Washington from Newport, R.I., Citizens, 14–20 August 1795
From: Citizens of Newport, Rhode Island
To: Washington, George


          
            [14–20 Aug. 1795]
          
          
            At a Town Meeting held at the State House Friday August 14th 1795. at 11 O.Clock a.m.
            
              Thomas Freebody Esqr. Moderator
            
          
          
            Voted. That, Paul Mumford, John L. Boss, Christopher Ellery, Henry Sherburne, Caleb Green, Thomas G. Pitman, Samuel Vernon 1st, Oliver R. Warner, Thomas Rumriell, Joseph Briggs and Edward Simmons, are appointed a Committee to Examine the Treaty now pending between Great Britain and the United States of America, and they or a Majority of them to make report at the Adjournment.
            Voted, That this Meeting be adjourned to Thursday the 20th of this Instant at 11 OClock in the forenoon.
            A True Copy from the Records.
            Witness, Jonathan Almy Town Clerk
            The Committee to whom was refered, by their fellow Citizens, the Consideration of the Treaty of Amity, Commerce and Navigation now pending between his Britannic Majesty and the United States, Report, That they have considered the said Treaty with attention and disapprove of the same for the following reasons.
            Because, the detention of the Western Posts hath been very injurious to the United States, and for which no compensation is contemplated in said Treaty.
            Because, the 3d 13th 15th and 17th Articles of the Treaty, which regulate the Trade, Commerce and Navigation between

Great Britain and the United States, are most decidedly advantageous to the former, and will be very destructive to the Commerce and Navigation of the latter.
            Because, the 4th and 5th Articles render the boundries of the United States, as settled by the Treaty of 1783 doubtful, and may occasion a great loss of Territory to the United States.
            Because, the Demands of the British Creditors are fully attended to and their complaints redressed agreeably to the stipulation of the Treaty of 1783, whereas the Claims of American Citizens for Property carried away by the British, in violation of the same Treaty, are passed over in silence.
            Because, the mode pointed out for American Citizens to obtain compensation for the Spoilations committed on their Commerce is remote, expensive and uncertain, which injustice, we conceive, ought to have been immediate and compleat; whilst the stipulations for restitution to be made by the United States, for Property taken by Privateers equipped in said States, or captured within the limits thereof, is speedy and enerjetic.
            Because, by the ninth Article, a privilege is bestowed on the subjects of Great Britain, in expression reciprocal, but, considering the difference in the circumstances of the two Nations, wanting an equivalent, and invading the rights of individual States.
            Because, we think it impolitic to give up, by Treaty, the power of attaching British Property in the United States, in case of national differences and discontents.
            Because, in this Treaty, certain articles of export are considered as contraband of War and just objects of confiscation, which, in our Treaties with other Nations are considered as free.
            Because, the 23d and 24th Articles are calculated to embroil the United States with the French Re[p]ublic, and will probably make our seaports the scenes of riot and disorder—They also tend to make a common cause, between the United States and Great Britain, to distress our Allies.
            Because, no Provision is made in the Treaty to protect and secure our Seamen, that valuable class of Citizens. from being impressed into the British Service, and no stipulation is therein contained for the relief of those now detained on board British Ships of War.
            Your Committee would further observe, that the Treaty contains many sentences of doubtful construction, that it is deficient

of the reciprocity which ought to be the Basis of all Contracts, that it is an infraction of the friendship and gratitude which the Republic of France may justly Claim from the United States, and that it may be ruinous to the Agriculture, Manufactures and Commerce of the United States.
            
              
                Oliver R. Warner
                Thos G. Pitman
              
              
                Edward Simmons
                Caleb Green
              
              
                Thos Rumreill
                Joseph Briggs
              
              
                Saml Vernon
                Christ. Ellery
              
              
                John L. Boss
                
              
            
            In Town meeting holden by Adjournment on the Twentieth Day of August. A.D. 1795.
            The Committee appointed at a Town meeting legally convened on Friday last, to take into consideration the Treaty now pending between Great Britain and the United States, having reported their opinion thereon.
            Resolved, That this Meeting do approve said report, and that it be signed by the Moderator, and that a fair Copy be made out, and that the Town Council of the Town of Newport be requested to transmit the same to the President of the United States without delay, as the sense of this Meeting on said Treaty, together with this resolve.
            
              Thos Freebody Moderator of the Town Meeting
            
          
        